EXHIBIT 10.39(l)







AMENDMENT No. 12 TO PURCHASE AGREEMENT DCT-054/98



 

This Amendment No.12 ("Amendment 12") dated as of July 31, 2001 is between
EMBRAER - Empresa Brasileira de Aeronautica S.A. ("EMBRAER") and ExpressJet
Airlines, Inc., formerly known as Continental Express, Inc. ("BUYER"), and
relates to Purchase Agreement No. DCT-054/98 dated December 23, 1998, as amended
from time to time (the "Purchase Agreement") for the purchase of up to fifty
(50) newly manufactured EMB-135 aircraft (the "AIRCRAFT").

 

This Amendment 12 sets forth the further agreement between EMBRAER and BUYER
relative to certain changes requested by BUYER in the Aircraft configuration
described in Exhibit "1" of Amendment 5 to the Purchase Agreement and the
incorporation of

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], pursuant
to Article 11 of the Purchase Agreement. All terms defined in the Purchase
Agreement shall have the same meaning when used herein, and in case of any
conflict between this Amendment 12 and the Purchase Agreement, this Amendment
shall control.





 

NOW, THEREFORE, in consideration of the foregoing, EMBRAER and BUYER do hereby
agree as follows:



Toilet Drain Cable

Each of the newly manufactured AIRCRAFT from the TWENTY-FOURTH (24th) through
the FIFTIETH (50th) shall be delivered with

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





Incorporation of

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Each of the newly manufactured AIRCRAFT from the TWENTY-SIXTH (26th) through the
FIFTIETH (50th) shall be delivered with the installation of

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





 

 

 

BASIC PRICE OF AIRCRAFT



Therefore, considering the amounts mentioned in the paragraphs 1.1 and 2.1 the
Basic Price of the Aircraft will be:



AIRCRAFT

BASIC PRICE (JAN / 1998)

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





All other terms and conditions of the Purchase Agreement, which are not
specifically amended by this Amendment 12, shall remain in full force and effect
without any change.



 

 

[Signature page follows.]



 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment 12 to the Purchase Agreement to be
effective as of the date first written above.



 

EMBRAER - Empresa Brasileira EXPRESSJET AIRLINES, INC.

de Aeronautica S.A.



 

 

By : /s/ Frederico Fleury Curado By : /s/ Frederick S. Cromer

Name : Frederico Fleury Curado Name : Frederick S. Cromer

Title :

Executive Vice President Title : Vice President





Airline Market





By : /s/ Flavio Rimoli

Name : Flavio Rimoli

Title :

Director of Contracts





Date :

__________________________ Date: July 31, 2001



Place

:__________________________ Place: Houston, Texas





 

 

Witness

: /s/ Fernando Bueno Witness: /s/ Amy K. Sedano



Name

: Fernando Bueno Name: Amy K. Sedano



